IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 1 EAL 2019
                                             :
                     Respondent              :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
              v.                             :
                                             :
                                             :
 JAMES INGE,                                 :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 9th day of July, 2019, the Petition for Allowance of Appeal and the

Application for Relief are DENIED.